Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of January 13, 2010, by
and between Regal Entertainment Group, a Delaware corporation (the “Company”),
and Peter B. Brandow (“Executive”).

 

RECITALS

 

In order to induce Executive to serve as Executive Vice President, General
Counsel and Secretary of the Company, the Company desires to provide Executive
with compensation and other benefits on the terms and conditions set forth in
this Agreement.

 

Executive is willing to accept such employment and perform services for the
Company as of the Effective Date (as defined below), on the terms and conditions
hereinafter set forth.

 

It is therefore hereby agreed by and between the parties as follows:

 

1.                                       Employment.

 

1.1                                 Position.  Subject to the terms and
conditions of this Agreement, the Company agrees to employ Executive during the
Term (as defined herein) as its Executive Vice President, General Counsel and
Secretary. In his capacity as Executive Vice President, General Counsel and
Secretary of the Company, Executive shall have the powers, responsibilities and
authorities of general counsels of corporations of the size, type and nature of
the Company, as it exists from time to time, as are assigned by the Chief
Executive Officer consistent with Executive’s position. At the request of the
Company, Executive will serve as an officer and/or director of any of the
Company’s other subsidiaries for no additional compensation.

 

1.2                                 Duties.  Subject to the terms and conditions
of this Agreement, Executive hereby agrees to be employed as Executive Vice
President, General Counsel and Secretary of the Company and agrees to devote
such working time and efforts (except for permitted vacation periods and
reasonable periods of illness and other incapacity), to the best of his ability,
experience and talent, to the performance of services, duties and
responsibilities in connection therewith so that such performance shall be his
primary business activity. Executive shall perform such duties and exercise such
powers with respect to the activities of the Company, commensurate with his
position, as Executive Vice President, General Counsel and Secretary of the
Company, as the Chief Executive Officer shall from time to time reasonably
delegate to him.

 

1.3                                 Other Service.  Nothing in this Agreement
shall preclude Executive from serving on boards of directors of other companies
or trade organizations and participating in charitable, community or religious
activities that do not substantially interfere with his duties and
responsibilities hereunder or conflict with the interest of the Company.

 

1.4                                 Reporting.  Executive shall report directly
to (a) Amy E. Miles, Chief Executive Officer of the Company or (b) if Ms. Miles
is no longer employed by the Company, the then existing Chief Executive Officer
of the Company.

 

2.                                       Term.

 

2.1                                 Term of Employment.  Executive’s term of
employment under this Agreement shall commence as of the Effective Date (as
defined below), and, subject to the terms hereof, shall terminate on the earlier
of (i) the third anniversary of the Effective Date, or (ii) termination of
Executive’s employment pursuant to this Agreement (the “Term”); provided,
however, that any termination of employment by Executive (other than for death
or Permanent Disability) or by the Company may only be made upon 90 days prior
written notice to the other party hereto. Executive shall resign from any and
all positions, including board memberships, held by him with the Company or any
subsidiary of the Company upon any termination of employment.

 

--------------------------------------------------------------------------------


 

2.2                                 Extensions.  On each anniversary of the date
hereof, commencing in 2011, one year shall be added to the termination date
specified in Section 2.1(i) hereof, so that as of each anniversary of the date
hereof the remaining Term of Executive’s employment as determined under Section
2.1(i) hereof shall be three (3) years.

 

2.3                                 Effective Date.  This Agreement shall only
be effective and enforceable by the Company or Executive as of the date hereof
(the “Effective Date”).

 

3.                                       Compensation.

 

3.1                                 Salary.  The Company shall pay Executive a
base salary (“Base Salary”) at the rate of $370,000 per annum commencing on the
beginning of Executive’s term of employment hereunder. Base Salary shall be
payable in accordance with the ordinary payroll practices of the Company. The
Compensation Committee of the Board of Directors of the Company will review
Executive’s salary at least annually and may increase (but not reduce)
Executive’s Base Salary in its sole discretion. Once increased such Base Salary
shall not be reduced, and, as so increased, shall constitute “Base Salary”
hereunder.

 

3.2                                 Annual Bonus.  In addition to his Base
Salary, Executive shall, commencing with the 2010 fiscal year and continuing
each fiscal year during the Term hereafter, be afforded a reasonable opportunity
to earn an annual cash bonus (the “Bonus”).  The Company shall be deemed to have
provided Executive with such opportunity by establishing one or more reasonable
annual performance goals for the Company (the “Annual Performance Goals”) under
an annual executive incentive plan (a “Bonus Plan”) designed to pay a bonus
should the Company meet or exceed such goals.  In determining Executive’s Bonus,
Executive’s target Bonus shall be at least 75% of Base Salary (the “Target
Bonus”).  If in any year the Annual Performance Goals for the Company are
exceeded by a material amount, the Company shall award Executive a “stretch”
Bonus of up to an additional 37.5% of Base Salary (for a total Bonus of up to
112.5% of Base Salary) as determined by the Compensation Committee of the
Board.  For 2010,  Executive’s Bonus shall be calculated in accordance with the
Company’s 2010 Bonus Plan as adopted by the Board prior to the date hereof. 
After 2010, the Compensation Committee of the Board, after consultation with
management, will in the last quarter of each year establish reasonable
eligibility requirements and Annual Performance Goals for the Bonus Plan for the
next year based on the actual and projected performance of the Company.
Executive shall be deemed to have earned an annual Bonus under the Company’s
Bonus Plan so long as Executive meets the Annual Performance Goals established
thereunder and is employed by the Company as of the last day of the Company’s
fiscal year.

 

4.                                       Employee Benefits.

 

4.1                                 Employee Benefit Programs, Plans and
Practices.  The Company shall during the Term provide Executive with coverage
under all employee pension and welfare benefit programs, plans and practices (to
the extent permitted under any employee benefit plan) in accordance with the
terms thereof, which the Company generally makes available to its senior
executives.

 

4.2                                 Vacation.  While employed hereunder,
Executive shall be entitled to no less than 20 business days paid vacation in
each calendar year, which shall be taken at such times as are consistent with
Executive’s responsibilities hereunder.

 

5.                                       Expenses.  Executive is authorized to
incur reasonable expenses in carrying out his duties and responsibilities under
this Agreement. The Company will reimburse Executive for such expenses upon
presentation by Executive from time to time of appropriately itemized and
approved (consistent with the Company’s policy) accounts of such expenditures.

 

6.                                       Termination of Employment.

 

6.1                                 Termination Without Cause.  Except as
provided in Section 6.3, if Executive’s employment is terminated by the Company
(other than for Permanent Disability, death or Cause),

 

--------------------------------------------------------------------------------


 

Executive shall receive such payments, if any, under applicable plans or
programs, including but not limited to those referred to in Section 4.1 hereof,
to which he is entitled pursuant to the terms of such plans or programs, and any
unpaid payments of Base Salary previously earned, any unpaid Bonus earned or
awarded for prior periods, accrued vacation and expense incurred for which
Executive is entitled to reimbursement hereunder. If Executive is terminated
under this Section 6.1, Executive shall also be entitled to receive:

 

(a)  an amount in lieu of any other cash compensation beyond that provided in
the immediately preceding sentence, which amount shall be equal to the sum of:

 

(i)  the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive’s
termination and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;

 

(ii)  two times Executive’s annual Base Salary; plus one times Executive’s
Target Bonus; payable in a lump sum within 30 days following such termination of
employment; provided that if such termination occurs within 90 days prior to
calendar year end, amount shall be payable on January 1 of the year following
the date of Executive’s termination; and

 

(b)  continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.

 

In no event shall Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to Executive under any
of the provisions of this Agreement and such amounts shall not be reduced
whether or not Executive obtains other employment.

 

6.2                                 Termination For Good Reason.  Except as
provided in Section 6.3, Executive may resign for Good Reason (as defined below)
if Executive provides written notification to the Company of the existence of a
condition constituting Good Reason (“Notification”) within ninety (90) days of
the initial existence of such condition (“Existence Date”) and the resignation
occurs within two (2) years of the Existence Date.  If Executive resigns for
Good Reason, Executive shall receive such payments, if any, under applicable
plans or programs, including but not limited to those referred to in Section 4.1
hereof, to which he is entitled pursuant to the terms of such plans or programs,
and any unpaid payments of Base Salary previously earned, any unpaid Bonus
earned or awarded for prior periods, accrued vacation and expense incurred for
which Executive is entitled to reimbursement hereunder. If Executive resigns
under this Section 6.2, Executive shall also be entitled to receive:

 

(a)  an amount in lieu of any other cash compensation beyond that provided in
the immediately preceding sentence, which amount shall be equal to the sum of:

 

(i)  the actual bonus, if any, he would have received in respect of the fiscal
year in which his resignation occurs, prorated by a fraction, the numerator of
which is the number of days in such fiscal year prior to the date of Executive’s
resignation and the denominator of which is 365, payable at the same time as
bonuses are paid to other executives;

 

(ii)  two times Executive’s annual Base Salary; plus one times Executive’s
Target Bonus; payable in a lump sum within 30 days following such resignation of
employment; provided that if such resignation occurs within 90 days prior to
calendar year end, amount shall be payable on January 1 of the year following
the date of Executive’s resignation; and

 

(b)  continued coverage for a 24-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than

 

--------------------------------------------------------------------------------


 

the requirement of continued employment); provided, however, that payments and
benefits due hereunder shall be reduced by any amounts owed by Executive to the
Company.

 

Good Reason shall be defined as one or more of the following conditions arising
without the consent of Executive and which has not been remedied by the Company
within thirty (30) days after receipt of the Notification:  (i) a material
reduction in Executive’s Base Salary or the establishment of or any amendment to
the annual cash bonus plan which would materially impair the ability of
Executive to receive the Target Bonus (other than the establishment of
reasonable EBITDA or other reasonable performance targets to be set annually in
good faith by the Board), (ii) a material diminution of Executive’s titles,
offices, positions or authority, excluding for this purpose an action not taken
in bad faith; or the assignment to Executive of any duties inconsistent with
Executive’s position (including status or reporting requirements), authority, or
material responsibilities, or the removal of Executive’s authority or material
responsibilities, excluding for this purpose an action not taken in bad faith,
(iii) a transfer of Executive’s primary workplace by more than fifty (50) miles
from the current workplace, (iv) a material breach of this Agreement by the
Company(v) Executive is not the Executive Vice President, General Counsel and
Secretary of the Company.

 

6.3                                 Termination During a Change of Control. 
Notwithstanding Section 6.1 or 6.2, if within three months prior to or one year
after a Change of Control (as defined below), Executive’s employment is
terminated by the Company (other than for Permanent Disability, death or Cause)
or Executive resigns for Good Reason, Executive shall receive such payments, if
any, under applicable plans or programs, including but not limited to those
referred to in Section 4.1 hereof, to which he is entitled pursuant to the terms
of such plans or programs, and any unpaid payments of Base Salary previously
earned, any unpaid Bonus earned or awarded for prior periods, accrued vacation
and expense incurred for which Executive is entitled to reimbursement hereunder.
If Executive is terminated or resigns under this Section 6.3, Executive shall
also be entitled to receive:

 

(a)  an amount in lieu of any other cash compensation beyond that provided in
the immediately preceding sentence, which amount shall be equal to the sum of:

 

(i)  the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination or resignation occurs, prorated by a fraction, the
numerator of which is the number of days in such fiscal year prior to the date
of Executive’s termination or resignation and the denominator of which is 365,
payable at the same time as bonuses are paid to other executives; and

 

(ii)  two times Executive’s annual Base Salary; plus one and one half times
Executive’s Target Bonus payable in a lump sum within 30 days following such
termination or resignation of employment; provided that if such termination or
resignation occurs within 90 days prior to calendar year end, amount shall be
payable on January 1 of the year following the date of Executive’s termination
or resignation; and

 

(b)  continued coverage for a 30-month period under any employee medical, health
and life insurance plans in accordance with the respective terms thereof
applicable to active employees (other than the requirement of continued
employment); provided, however, that payments and benefits due hereunder shall
be reduced by any amounts owed by Executive to the Company.

 

A Change of Control shall be deemed to have occurred upon both of the following
occurring: (A) any individual, entity, or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), other than Anschutz Company, The Anschutz Corporation, or any
entity or organization controlled by Philip F. Anschutz (collectively, the
“Anschutz Entities”), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) acquires 20% or more of the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (“Voting Power”); and (B) such beneficial
ownership (as so defined) by such individual, entity or group of more than 20%
of the Voting Power then exceeds the beneficial ownership (as so defined) by the
Anschutz Entities of the Voting Power.

 

--------------------------------------------------------------------------------


 

6.4                                 Permanent Disability.  If Executive is
unable to engage in the activities required by Executive’s job by reason of any
medically determined physical or mental impairment which has lasted or can be
expected to last for continuous period of not less than six (6) consecutive
months (“Permanent Disability”), the Company or Executive may terminate
Executive’s employment on written notice thereof, and Executive shall receive or
commence receiving, as soon as practicable:

 

(i)  the actual bonus, if any, he would have received in respect of the fiscal
year in which his termination occurs, prorated by a fraction, the numerator of
which is the number of days of the fiscal year until termination and the
denominator of which is 365, payable at the same time as bonuses are paid to
other executives; and

 

(ii)  accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4 and 5
hereof, to which he is entitled pursuant to the terms of such plans or programs.

 

6.5                                 Death.  In the event of Executive’s death
during the Term, Executive’s estate or designated beneficiaries shall receive or
commence receiving, as soon as practicable:

 

(i)  the actual bonus, if any, he would have received in respect of the fiscal
year in which his death occurs, prorated by a fraction, the numerator of which
is the number of days of the fiscal year until his death and the denominator of
which is 365, payable at the same time as bonuses are paid to other executives;
and

 

(ii)  accrued but unpaid Base Salary and such payments under applicable plans or
programs, including but not limited to those referred to in Sections 4 and 5
hereof, to which Executive’s estate or designated beneficiaries are entitled
pursuant to the terms of such plans or programs.

 

6.6                                 Termination for Cause: Resignation by
Executive.

 

(a)  The Company shall have the right to terminate the employment of Executive
for Cause. In the event that Executive’s employment is terminated by the Company
for Cause or by Executive for any reason (other than by Executive for Good
Reason or as a result of Executive’s Permanent Disability or death) during the
Term, Executive shall not be entitled to the payment of any compensation
otherwise included under this Agreement. After the termination of Executive’s
employment under this Section 6.6, the obligations of the Company under this
Agreement to make any further payments, or provide any benefits specified
herein, to Executive shall thereupon cease and terminate.

 

(b)  As used herein, the term “Cause” shall be limited to (i) any willful breach
of any material written policy of the Company that results in material and
demonstrable liability or loss to the Company; (ii) the engaging by Executive in
conduct involving moral turpitude that causes material and demonstrable injury,
monetarily or otherwise, to the Company, including, but not limited to,
misappropriation or conversion of assets of the Company (other than immaterial
assets); (iii) conviction of or entry of a plea of nolo contendere to a felony;
or (iv) a material breach of this Agreement by engaging in action in violation
of the restrictive covenants in this Agreement. No act or failure to act by
Executive shall be deemed “willful” if done, or omitted to be done, by him in
good faith and with the reasonable belief that his action or omission was in the
best interest of the Company.

 

7.                                       Indemnification.  To the fullest extent
permitted by the indemnification provisions of the articles of incorporation and
bylaws of the Company in effect as of the date of this Agreement and the
indemnification provisions of the corporation statute of the jurisdiction of the
Company’s incorporation in effect from time to time (collectively, the
“Indemnification Provisions”), and in each case subject to the conditions
thereof, the Company shall (i) indemnify Executive, as a director and officer of
the Company or a subsidiary of the Company or a trustee or fiduciary of an
employee benefit plan of the Company or a subsidiary of the Company, or, if
Executive shall be serving in such capacity at the Company’s written

 

--------------------------------------------------------------------------------


 

request, as a director or officer of any other corporation (other than a
subsidiary of the Company) or as a trustee or fiduciary of an employee benefit
plan not sponsored by the Company or a subsidiary of the Company, against all
liabilities and reasonable expenses that may be incurred by Executive in any
threatened, pending, or completed action, suit or proceeding, whether civil,
criminal or administrative, or investigative and whether formal or informal,
because Executive is or was a director or officer of the Company, a director or
officer of such other corporation or a trustee or fiduciary of such employee
benefit plan, and against which Executive may be indemnified by the Company, and
(ii) pay for or reimburse the reasonable expenses incurred by Executive in the
defense of any proceeding to which Executive is a party because Executive is or
was a director or officer of the Company, a director or officer of such other
corporation or a trustee or fiduciary of such employee benefit plan. The rights
of Executive under the Indemnification Provisions shall survive the termination
of the employment of Executive by the Company.

 

8.                                       Notices.  All notices or communications
hereunder shall be in writing, addressed as follows:

 

To the Company:

 

Regal Entertainment Group
7132 Regal Lane
Knoxville, TN 37918
Attn: Amy E. Miles, Chief Executive Counsel

 

To Executive:

 

Peter B. Brandow
712 Gettysvue Drive
Knoxville, TN 37922

 

Any such notice or communication shall be delivered by hand or by courier or
sent certified or registered mail, return receipt requested, postage prepaid,
addressed as above (or to such other address as such party may designate in a
notice duly delivered as described above), and the third business day after the
actual date of mailing shall constitute the time at which notice was given.

 

9.                                       Separability; Legal Fees.  If any
provision of this Agreement shall be declared to be invalid or unenforceable, in
whole or in part, such invalidity or unenforceability shall not affect the
remaining provisions hereof which shall remain in full force and effect. The
non-prevailing party shall bear the costs of any legal fees and other fees and
expenses which may be incurred by the prevailing party in respect of enforcing
its respective rights under this Agreement.

 

10.                                 Assignment.  This contract shall be binding
upon and inure to the benefit of the heirs and representatives of Executive and
the assigns and successors of the Company, but neither this Agreement nor any
rights or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Executive (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or businesses of the Company, if such
successor expressly agrees to assume the obligations of the Company hereunder.

 

11.                                 Amendment.  This Agreement may only be
amended by written agreement of the parties hereto.

 

12.                                 Nondisclosure of Confidential Information;
Non-Competition.

 

(a)  Executive shall not, without the prior written consent of the Company, use,
divulge, disclose or make accessible to any other person, firm, partnership,
corporation or other entity any Confidential Information pertaining to the
business of the Company or any of its affiliates, except (i) while employed by
the Company, in the business of and for the benefit of the Company, or (ii) as
required by law. For

 

--------------------------------------------------------------------------------


 

purposes of this Section 12(a), “Confidential Information” shall mean non-public
information concerning the financial data, strategic business plans, product
development (or other proprietary product data), customer lists, marketing,
acquisition and divestiture plans and other non-public, proprietary and
confidential information of the Company, its subsidiaries, its theater
affiliates (the “Restricted Group”) or suppliers (including, without limitation,
any motion picture distributor or exhibitor) or vendors, that, in any case, is
not otherwise available to the public (other than by Executive’s breach of the
terms hereof).

 

(b)  During the period of his employment hereunder and for one year thereafter
(except in the case where Executive terminates his employment with the Company
for the Good Reason event described in clause (v) of the definition of “Good
Reason”), Executive agrees that, without the prior written consent of the
Company, (A) he will not, directly or indirectly, either as principal, manager,
agent, consultant, officer, stockholder, partner, investor, lender or employee
or in any other capacity, carry on, be engaged in or have any financial interest
in, any business in Competition (as defined in Section 12(c)) with the business
of the Restricted Group and (B) he shall not, on his own behalf or on behalf of
any person, firm or company, directly or indirectly, solicit or hire for the
benefit of anyone, other than the Restricted Group, any person who is, or was at
any time during the six (6) months immediately preceding the time of the
solicitation or hiring by Executive employed by the Restricted Group (other than
Executive’s secretary or other administrative employee who worked directly for
him).

 

(c)  For purposes of this Section 12, a business shall be deemed to be in
“Competition” with the Restricted Group if it operates any first-run movie
theater with a minimum of six (6) screens within ten (10) miles of any first-run
movie theater with a minimum of six (6) screens operated by a member of the
Restricted Group. Nothing in this Section 12 shall be construed so as to
preclude Executive from investing in any publicly or privately held company,
provided Executive’s beneficial ownership of any class of such company’s
securities does not exceed 1% of the outstanding securities of such class.

 

(d)  Executive and the Company agree that this covenant not to compete is a
reasonable covenant under the circumstances, and further agree that if in the
opinion of any court of competent jurisdiction such restraint is not reasonable
in any respect, such court shall have the right, power and authority to excise
or modify such provision or provisions of this covenant as to the court shall
appear not reasonable and to enforce the remainder of the covenant as so
amended. Executive agrees that any breach of the covenants contained in this
Section 12 would irreparably injure the Company. Accordingly, Executive agrees
that the Company may, in addition to pursuing any other remedies it may have in
law or in equity, obtain an injunction against Executive from any court having
jurisdiction over the matter restraining any further violation of this Agreement
by Executive and cease making any payments otherwise required by this Agreement;
provided, however, that in the event a court of competent jurisdiction, which
recognizes the validity of the provisions of this Section 12, finds Executive
not to be in violation of the provisions of this Section 12, then the Company
shall pay to Executive, in a lump sum, within ten days of such determination,
all amounts that would have been payable to Executive hereunder through the date
of such determination and continue making any other payments due with respect to
periods of time subsequent to such determination in accordance with the
provisions of this Agreement.

 

13.                                 Beneficiaries; References.  Executive shall
be entitled to select (and change, to the extent permitted under any applicable
law) a beneficiary or beneficiaries to receive any compensation or benefit
payable hereunder following Executive’s death, and may change such election, in
either case by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative, and the Company shall pay
amounts payable under this Agreement, unless otherwise provided herein, in
accordance with the terms of this Agreement, to Executive’s personal or legal
representatives, executors, administrators, heirs, distributees, devisees,
legatees or estate, as the case may be. Any reference to the masculine gender in
this Agreement shall include, where appropriate, the feminine.

 

14.                                 Survival.  The respective rights and
obligations of the parties hereunder shall survive any termination of this
Agreement to the extent necessary to the intended preservation of such rights
and obligations. The provisions of this Section 14 are in addition to the
survivorship provisions of any other section of this Agreement.

 

--------------------------------------------------------------------------------


 

15.                                 Governing Law.  This Agreement shall be
construed, interpreted and governed in accordance with the laws of the state of
Tennessee, without reference to rules relating to conflicts of law.

 

16.                                 Effect on Prior Agreements.  Except for
amendments to this Agreement, this Agreement contains the entire understanding
between the parties hereto and supersedes in all respects any prior or other
agreement or understanding between the Company or any affiliate of the Company
and Executive.

 

17.                                 Withholding.  The Company shall be entitled
to withhold all applicable tax withholdings, FICA, FUTA and all other required
withholdings of the Company from any and all payments made under any provision
of this Agreement.

 

18.                                 Counterparts.  This Agreement may be
executed in two or more counterparts, each of which will be deemed an original.

 

*    *    *    *

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

 

 

REGAL ENTERTAINMENT GROUP

 

 

 

 

 

 

By:

/s/ Amy E. Miles

 

 

Name:

Amy E. Miles

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Peter B. Brandow

 

Peter B. Brandow

 

--------------------------------------------------------------------------------